      Case 1:20-cr-00162-JPO Document 25 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
UNITED STATES OF AMERICA
                                    :        20 CR 162-1

     -against-                          :    ORDER
                                        :
Scott Robinson
                                        :
     Defendant
                                    :
------------------------------------X

     J. Paul Oetken, United States District Judge:

     ORDERED that the defendant’s bail be modified to include
home detention to be enforced with location monitoring,
intensive outpatient mental health treatment, not possess any
firearms, weapons or destructive devices, and that any weapons
in his possession be surrendered or removed as directed by
Pretrial Services, defendant consent to a search condition for
the purpose of ensuring he does not remain in possess of any
firearms at his residence.
All other conditions previously set remain in effect.



 Dated: New York, New York

           August 27, 2020


                                       SO ORDERED




                                 _________________________
                                      J. PAUL OETKEN
                                      United States District Judge
